Citation Nr: 0837230	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for a heart condition 
for accrued benefits purposes.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:   R.J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  He died in July 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from August and December 2006 rating decisions by which the 
RO denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2005 of respiratory arrest 
due to severe valvular heart disease

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss rated 40 percent 
disabling, residuals of a cold injury to the left lower 
extremity rated 30 percent disabling, residuals of a cold 
injury to the right lower extremity rated 30 percent 
disabling, and bilateral pes planus rated 10 percent 
disabling; the veteran's combined disability rating was zero 
percent from September 23, 1945 and 80 percent effective 
January 22, 2002.  Subsequently, a total disability rating 
based on individual unemployability (TDIU) was granted 
effective January 22, 2002.

3.  The medical evidence of record does not suggest that a 
relationship exists between the veteran's service and his 
death caused by respiratory arrest due to severe valvular 
heart disease.  

4.  The evidence of record at the time of the veteran's death 
indicated that a heart condition was unrelated to service or 
any service-connected disability.  

5.  The evidence of record at the time of the veteran's death 
indicated that he was not blind or nearly blind, a patient in 
a nursing home, permanently bedridden, or in any particular 
need of the assistance of another person in performing the 
tasks of daily living.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2007).

2.  The criteria for entitlement to benefits under 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2006, 2008).

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to the service-connected cold injuries, 
for the purposes of accrued benefits is not warranted.  38 
U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.1000 (2008).

4.  Entitlement to SMC based on the need for regular aid and 
attendance are not met for accrued benefits purposes are not 
met. 38 U.S.C.A. §§ 1114, 5121 (West 2002); 38 C.F.R. §§ 
3.350, 3.352, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required regarding the 
Section 1318 and accrued benefits issues on appeal.  As will 
be explained in greater detail below, the outcome of these 
claims hinges on the application of the law to evidence that 
was in the file at the time of the veteran's death.  There is 
no additional evidence which may be added to the file 
regarding the accrued benefits claims and no evidence need be 
added regarding the Section 1318 claim; thus, no evidentiary 
development is necessary and no notice of same need be 
provided to the appellant.  Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal other than the issue of 
entitlement to service connection for the cause of the 
veteran's death.  No amount of additional evidentiary 
development would change the outcome of the remaining issues; 
therefore no VCAA notice is necessary with respect to them.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute, 
and not the evidence, is dispositive of the claim"); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claims are denied, and hence no effective dates will be 
assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

The appellant was advised of the foregoing by September 2005, 
January 2006, and February 2006 letters.  While there was no 
information regarding the particular conditions for which the 
veteran was in receipt of service connection at the time of 
his death, such omission is harmless, as a review of the file 
suggests that the appellant was aware of those service-
connected conditions that would be potentially relevant to 
her appeal, namely, the service-connected residuals of cold 
injuries to the lower extremities.  Nowhere has it been 
suggested that pes planus and hearing loss, the other 
service-connected disabilities, are in any way relevant to 
the appeal herein.  See Saunders, infra.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in September 2005, January 
2006, and February 2006 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

Here, the VCAA has not been satisfied with respect to the 
following notice element: a statement of the conditions for 
which a veteran was service connected at the time of his or 
her death was not provided.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
duty to notify United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was otherwise aware of the relevant conditions for 
which service connection had been granted, and the ones of 
which she was not made aware and might not have already known 
of, pes planus and bilateral hearing loss, are not relevant 
and could not possibly affect the outcome of the appeal.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical opinion was provided because none of 
the evidence pointed to a possible connection between a 
service-connected disability and the cause of the veteran's 
death. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records as well as service medical records.  The appellant 
submitted private medical evidence.  No medical opinion was 
provided but none was required as no evidence pointed to a 
possible connection between service and the cause of the 
veteran's death.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Service connection for the cause of the veteran's death 

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

During his lifetime, the veteran was in receipt of service 
connection for bilateral hearing loss, residuals of a cold 
injury to the right lower extremity, residuals of a cold 
injury to the left lower extremity, and bilateral pes planus.  

He died on July [redacted], 2005.  The cause of death was listed as 
respiratory arrest due to or as a consequence of severe 
valvular heart disease.

The service medical records indicate no cardiac trouble.  On 
induction, the cardiovascular system was found to be normal, 
and an October 1941 X-ray study of the chest was negative for 
defects.  

On separation medical examination, an X-ray study of the 
chest revealed no significant abnormalities.  

A June 2005 letter from K.J. Cheloha, M.D. reflected that the 
veteran was suffering from congestive heart failure.  As 
well, there was aortic valve stenosis and moderate to severe 
tricuspid regurgitation with severe pulmonary hypertension.  
The veteran underwent heart catheterization in April 2004 
showing coronary artery disease.  At that time, he underwent 
successful stenting.  Dr. Cheloha opined that his current 
heart condition was unrelated to exposure to extreme cold 
weather in service.  

The appellant is not shown to be competent to render medical 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, any assertions on her part 
regarding the cause of the veteran's death do not constitute 
competent evidence.  The only competent medical opinion of 
record reflects that the veteran's service-connected cold 
injuries resulting from exposure to extreme cold in service 
were unrelated to his fatal heart condition.  Furthermore, 
none of the evidence indicates that either bilateral hearing 
loss or bilateral pes planus, also service-connected 
disabilities, contributed in any way to the veteran's death.  
Thus, there being no evidence of an association between the 
veteran's death and any service-connected disability, service 
connection for the cause of the veteran's death is denied.  
38 C.F.R. § 3.312.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non service-connected causes, if the 
veteran's death was not the result of his own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.

In this case, a TDIU (100 percent) rating was granted 
effective January 22, 2002.  
Thus, the veteran was not continuously rated totally disabled 
from his September 1945 release from service.  The TDIU 
rating was not assigned until January 2002, over fifty-five 
years later.  Further, the veteran was not totally disabled 
for a continuous period of at least 10 years immediately 
preceding his death; he was assigned a TDIU rating effective 
January 22, 2002 and died approximately three and one half 
years later in July 2005.  The record does not show, nor does 
the appellant contend, that the veteran had been prisoner of 
war.  Accordingly, the veteran does not meet the pertinent 
requirements of law.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service- 
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.

According to the only subsection of 38 C.F.R. § 3.22(b) 
potentially applicable in this case (as the other subsections 
involve other circumstances inapplicable here, such as 
withholding or waiver of payment), "entitled to receive" 
means that, at the time of death, the veteran had a service- 
connected disability rated totally disabled by VA, and was 
not receiving compensation because the veteran had applied 
for said compensation but had not received it due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b).

The appellant has made no argument that any rating decision 
for the veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the veteran that could 
potentially serve as the basis for the award of compensation 
under 38 U.S.C. § 1318.  As there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b) is not 
relevant to the appellant's claim.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C. § 1318 must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid, based on existing rating decisions or other 
evidence that was on file when the veteran died.  See 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).

The appellant filed a claim for accrued benefits in August 
2005.  During the pendency of this appeal, VA issued a 
revised regulation regarding 38 C.F.R. § 3.1000 effective 
January 29, 2007.  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) 
(currently codified at 38 C.F.R. § 3.1000).

The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 ("the Act").  Prior to the 
Act, the introductory portion of 38 U.S.C.A. § 5121(a) read 
(in pertinent part):

. . . periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid as follows 
....

38 U.S.C.A. § 5121(a) (West 2002).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the use 
of the conjunction "or" after the comma) actually indicated 
that the separated phrases stated substantive alternatives.  
According to the Court, the law provided for payment of (1) 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, which 
the Court called "benefits awarded but unpaid", or (2) 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which were called 
"accrued benefits" for purposes of sections 5121 and 5122. 
Id. at 507.

The 2003 Act (in part) removed the comma after "decisions" in 
the introductory text of paragraph (a). VA believed that by 
removing that comma Congress intended to provide for only one 
type of benefit under section 5121, thus eliminating Bonny's 
distinction between accrued benefits and "benefits awarded 
but unpaid."  Accordingly, VA amended 38 C.F.R. § 3.1000(a) 
by deleting the comma between the phrases "to which a payee 
was entitled at his death under existing ratings or 
decisions" and "or those based on evidence in the file at 
date of death."  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) (now 
codified at 38 C.F.R. § 3.1000).

The Act also removed the two-year limitation on accrued 
benefits payable under 38 U.S.C.A. § 5121.  Therefore, VA 
deleted the phrase "for a period not to exceed 2 years prior 
to the last date of entitlement as provided in Sec. 
3.500(g)," found in the prior version of 38 C.F.R. § 
3.1000(a) (2006).  See 71 Fed. Reg. 78,368 (Dec. 29, 2006); 
38 C.F.R. § 3.1000 (2008).

VA did not include information regarding effective dates in 
the new regulation.  See 71 Fed. Reg. 78,368.  However, the 
notice of the proposed rule includes a detailed discussion 
and helpful table outlining the various eligibility of three 
potential groups of claimants for accrued benefits, based on 
the date of the deceased beneficiary's death and the date the 
Act was signed into law (December 16, 2003).

Pertinent to this case, the veteran died in July 2005, after 
December 16, 2003, and the appellant's August 2005 claim for 
accrued benefits was not pending on December 16, 2003.  
Therefore, the revised versions of U.S.C.A. § 5121(a) and 38 
C.F.R. § 3.1000 are applicable to these claims.

The veteran's service medical records contain no references 
to heart problems.  In July 2005, just over four weeks prior 
to his death, the veteran filed a claim of service connection 
for a heart condition claimed as secondary to cold weather 
exposure and for entitlement to special monthly compensation 
based on the need for aid and attendance.  

The Board observes that the veteran was service-connected for 
residuals of cold injuries to the lower extremities since 
January 22, 2002.  

Regarding the heart condition claim, the evidence of record 
at the time of the veteran's death in July 2005 consisted of 
the service medical records reflecting no abnormalities of 
the heart, an October 1999 chest X-ray study revealing normal 
results, a December 1999 notation showing a diagnosis of 
tachycardia, a January 2001 diagnosis of atrial fibrillation, 
a February 2001 VA echocardiogram indicating borderline left 
atrial enlargement, mild mitral annular calcification, as 
well as thickening and calcification of the aortic valve; and 
a June 2005 letter from the veteran's private physician 
stating that the veteran was suffering from congestive heart 
failure, aortic valve stenosis, and moderate to severe 
tricuspid regurgitation with severe pulmonary hypertension.  
The veteran apparently underwent a heart catheterization in 
April 2004, which revealed coronary artery disease.  He also 
underwent a successful stenting.  The physician opined that 
the veteran's prognosis regarding the heart condition was 
fair.  Finally, the physician, Dr. K.J. Cheloha, asserted 
that the veteran's heart condition was not related to extreme 
cold exposure during service.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

The RO had not acted on the veteran's July 2005 claim at the 
time of his death later that month.  Accordingly, the veteran 
had two claims pending before VA at the time of his death: 
entitlement to service connection for a heart condition 
claimed a secondary to cold weather exposure and entitlement 
to SMC based on the need for aid and attendance.  

Thus, the Board must determine whether evidence on file when 
the veteran died indicates an entitlement to benefits as to 
either claim.  The Board will consider each claim in turn.

Service connection for a heart condition

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The record does not reflect, and the veteran did not claim, 
any direct association between late-in-life heart disease and 
service.  Thus, service connection for a heart condition on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  The 
veteran, indeed, claimed entitlement to service connection 
for a heart condition as secondary to his service-connected 
cold injuries.  See 38 C.F.R. § 3.310.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Espiritu, supra.  Neither the veteran nor the 
appellant has been shown to possess any medical expertise, 
and assertions in this regard by either one does not 
constitute competent evidence upon which the Board may rely.  
Id.  The only competent medical evidence of record is the 
opinion of Dr. Cheloha who stated that there was no 
association between current heart disease and exposure to 
cold weather in service.  Based on the only component 
evidence of record addressing the issue, service connection 
for a heart condition is not warranted on a secondary basis 
as due to service-connected cold injuries to the lower 
extremities.  38 C.F.R. § 3.310.

For the reasons set out above, the Board has found that based 
upon the evidence of record at the time of the veteran's 
death, although a service connection claim was pending, the 
granting of service connection for a heart condition is not 
warranted.  Entitlement to accrued benefits based upon the 
pending service connection claim is therefore denied.

SMC based on the need for aid and attendance

As discussed above, the veteran filed a claim of entitlement 
to SMC based on the need for aid and attendance in the weeks 
preceding his death.  The appellant now seeks accrued 
benefits based on that pending claim.

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, is in need of regular 
aid and attendance.  Need for aid and attendance means 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  A veteran will 
be considered to be in need of regular aid and attendance if 
he or she is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; if the 
veteran is a patient in a nursing home because of mental or 
physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Service connection was granted for bilateral hearing loss 
evaluated as 40 percent disabling, residuals of cold injuries 
to the left lower extremity rated 30 percent disabling, 
residuals of cold injuries to the right lower extremity rated 
30 percent disability, and for bilateral pes planus rated 10 
percent disabling.  TDIU was also granted.  There is no 
indication that any of the foregoing conditions required the 
regular aid and attendance of another person.  Indeed, on 
February 2002 VA examination of the feet, the veteran 
complained of pain due to pes planus and cold injuries to the 
feet, but the examination report suggests that the veteran 
was fully mobile.  Moreover, hearing loss and pes planus, 
which was rated 10 percent disabling, are not in the category 
of disabilities that in and of themselves would require the 
regular aid and attendance of another person.

The evidence does not reflect blindness right near blindness, 
that the veteran was a patient in a nursing home, or that he 
was "permanently bedridden," the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.351(b).  While the veteran, who was 85 and hospitalized at 
the time of his death, may well have been in ill-health, the 
evidence does not show that he was permanently bedridden as 
contemplated by the pertinent regulations.  C.F.R. § 
3.352(a).

The evidence does not tend to demonstrate that the veteran 
was "permanently bedridden," and the veteran was not shown 
to have been helpless or to have had any particular need for 
the regular assistance of another person.  Furthermore, 
marked visual problems or nursing home care have not been 
shown.  Accordingly, the criteria for entitlement to SMC 
based on the need for the regular aid and attendance of 
another person have not been met.  Entitlement to accrued 
benefits based upon the pending SMC claim is therefore 
denied.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

